DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6-8, 12-16 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al (US Pat. Pub. No. 2019/0335397) in view of Lee et al (US Pat. Pub. No. 2019/0297661).

Regarding claim 1, Ganesan et al discloses a method for reconnecting a radio resource control (RRC) connection with a radio access network (RAN) node by a user equipment (UE) in a wireless communication system, the method comprising: transmitting a RRC connection request message on a signaling radio bearer 0 (SRBO) for reconnecting the RRC connection to the RAN node based on a pre-determined condition (see at least paragraph 104 and fig. 3 discloses transmission of RRC connection resume request with SRB0); and receiving a RRC connection response message from the RAN node on one of the SRBO and a signaling radio bearer 1 (SRB1) (see at least paragraph 104 and fig. 3 discloses receiving a response of RRC connection resume with SRBs and DRBs); and wherein the RRC connection response message received on the SRB 1 is one of a resume message to indicate the UE to reconnect the RRC connection and a release message to indicate the UE to move to an inactive state or to move to an idle state (see at least paragraph 104 and fig. 3 discloses RRC connection resume).  
Ganesan et al fails to explicitly disclose wherein the RRC connection response message received on the SRBO is one of a reject message to indicate the UE to move Lee et al discloses wherein the RRC connection response message received on the SRBO is one of a reject message to indicate the UE to move to an inactive state and a setup message to indicate the UE to fallback to an RRC setup (see at least paragraph 88 and 94).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lee et al into the system of Ganesan et al for purpose of transmitting a specific message in response to the connection resume or the connection setup message.
Regarding claim 2, Ganesan et al, as modified by Lee et al, Lee et al discloses the RRC connection request message comprises  a set of connection parameters including  at least one of a UE identifier (UE ID), a first authentication token, a reconnect cause value to reconnect the RRC connection and a next hop chaining counter (NCC), wherein the UE ID is one of a resume identifier(Resume ID) referred as implicit radio network temporary identifier (I-RNTI), and a combination of a last serving cell allocated C-RNTI and a last serving cell physical cell identifier (PCI) for identifying a UE context at the RAN node, and wherein the first authentication token is a shortened message authentication code for integrity check referred as a ShortMAC-I (see at least paragraph 97).  
Regarding claim 3, Ganesan et al, as modified by Lee et al, Ganesan et al discloses the RRC connection request message is one of a resume request message transmitted to the RAN node to transition from an inactive state to a connected state and a reestablishment request message from the connected state to reestablish the (see at least paragraph 104 and fig. 3 discloses RRC connection resume).  
Regarding claim 6, Ganesan et al, as modified by Lee et al, Lee et al discloses the RRC connection response message received on the SRB1 comprises a reestablishment message responding to a reestablishment request message, wherein the reestablishment message is integrity protected with a new RRC integrity security key and ciphered with a new RRC encryption security key, and wherein the new RRC integrity security key and new RRC encryption key used for security protection of reestablishment message is derived using a horizontal key derivation (see at least paragraph 40).  
Regarding claim 7, Ganesan et al, as modified by Lee et al, Ganesan et al discloses if the RRC connection response message received on the SRBO is the reject message, the reject message comprises at least one of a nonce and a wait time interval, and the method further comprising: if the reject message comprises the wait time interval, starting a timer associated with the wait time interval; and monitoring paging while the timer is running (see at least paragraph 109).  
Regarding claim 8, Ganesan et al, as modified by Lee et al, Lee et al discloses retransmitting a resume request message to the RAN node after expiry of the wait time interval, wherein the retransmitted resume request comprises at least one of a UE ID, a second authentication token, and a reconnect cause value, wherein the second authentication token is determined using at least one of a last serving cell allocated C-RNTI, a last serving cell physical cell identifier (PCI), a target cell ID and (see at least paragraph 40).  
Regarding claim 12, Ganesan et al discloses a user equipment (UE) for reconnecting a radio resource control (RRC) connection with a radio access network (RAN) node in a wireless communication system, the UE comprising: a transceiver; and a processor coupled with the transceiver and configured to: control the transceiver to transmit a RRC connection request message on a signaling radio bearer 0 (SRBO) for reconnecting the RRC connection with the RAN node based on a pre-determined condition (see at least paragraph 104 and fig. 3 discloses transmission of RRC connection resume request with SRB0); and control the transceiver to receive a RRC connection response message  on one of: the SRBO and a signaling radio bearer 1 (SRB1) (see at least paragraph 104 and fig. 3 discloses receiving a response of RRC connection resume with SRBs and DRBs); and wherein the RRC connection response message received on the SRB 1 is one of a resume message to indicate the UE to reconnect the RRC connection and a release message to indicate the UE to move to an inactive state or to move to an idle state (see at least paragraph 104 and fig. 3 discloses RRC connection resume).  
Ganesan et al fails to explicitly disclose wherein the RRC connection response message received on the SRBO is one of a reject message to indicate the UE to move to an inactive state and a setup message to indicate the UE to fallback to an RRC setup.  However, in the same field of endeavor, Lee et al discloses wherein the RRC connection response message received on the SRBO is one of a reject message to indicate the UE to move to an inactive state and a setup message to indicate the UE to  (see at least paragraph 88 and 94).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lee et al into the system of Ganesan et al for purpose of transmitting a specific message in response to the connection resume or the connection setup message.
Regarding claim 13, Ganesan et al, as modified by Lee et al, Lee et al discloses the RRC connection request message comprises  a set of connection parameters including  at least one of a UE identifier (UE ID), a first authentication token, a reconnect cause value to reconnect the RRC connection and a next hop chaining counter (NCC), wherein the UE ID is one of a resume identifier(Resume ID) referred as implicit radio network temporary identifier (I-RNTI), a last serving cell allocated C-RNTI and a last serving cell physical cell identifier (PCI) combination for identifying a UE context at the RAN node, and wherein the first authentication token is a shortened message authentication code for integrity check referred as a ShortMAC-I (see at least paragraph 97). 
Regarding claim 14, Ganesan et al discloses a radio access network (RAN) node for reconnecting a radio resource control (RRC) connection of a user equipment (UE) in a wireless communication system, the RAN node comprising: a transceiver; and a processor coupled with the transceiver and configured to: receive a RRC connection request message on a signaling radio bearer 0 (SRBO) from the UE with a set of connection parameters for reconnecting the RRC connection (see at least paragraph 104 and fig. 3 discloses transmission of RRC connection resume request with SRB0); identify a stored context of the UE and verifying the stored UE context; (see at least paragraph 104 and fig. 3 discloses receiving a response of RRC connection resume with SRBs and DRBs); and wherein the RRC connection response message transmitted on the SRB 1 is one of a resume message to indicate the UE to reconnect the RRC connection and a release message to indicate the UE to move to an inactive state or to move to an idle state (see at least paragraph 104 and fig. 3 discloses RRC connection resume).  
Ganesan et al fails to explicitly disclose wherein the RRC connection response message transmitted on the SRBO is one of a reject message to indicate the UE to move to an inactive state and a setup message to indicate the UE to fallback to an RRC setup.  However, in the same field of endeavor, Lee et al discloses wherein the RRC connection response message transmitted on the SRBO is one of a reject message to indicate the UE to move to an inactive state and a setup message to indicate the UE to fallback to an RRC setup (see at least paragraph 88 and 94).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Lee et al into the system of Ganesan et al for purpose of transmitting a specific message in response to the connection resume or the connection setup message.
Regarding claim 15, Ganesan et al, as modified by Lee et al, Lee et al discloses if the RRC connection response message is the resume message, the resume message includes parameters to resume data radio bearers (DRBs), and wherein if the RRC connection response message is the release message the release (see at least paragraph 97).  
Regarding claim 16, 19-21, see above rejection claims 3, 6-8.
Regarding claim 22, Ganesan et al, as modified by Lee et al, Lee et al discloses the processor is further configured to: transmit a reestablishment message to the UE on SRB1 in response to a reestablishment request message comprising a reconnect cause value indicating reestablishing the RRC connection, wherein the reestablishment message includes parameters to resume data radio bearers (DRBs) (see at least paragraph 97).  
Regarding claim 23, Ganesan et al, as modified by Lee et al, Ganesan et al discloses if the RRC connection response message received on the SRBO is the setup message, further comprising: discarding a stored UE context; and indicating an upper layer fallback of the RRC connection (see at least paragraph 88 and 94).  
Regarding claim 24, Ganesan et al, as modified by Lee et al, Lee et al discloses the release message comprises at least new Resume ID or I-RNTI, new paging parameters and new NCC (see at least paragraph 97).  
Regarding claim 25, Ganesan et al, as modified by Lee et al, Ganesan et al discloses if the RRC connection response message received on the SRBO is the setup message, the processor is further configured to: discard a stored UE context; and indicate an upper layer fallback of the RRC connection (see at least paragraph 88 and 94).  
Regarding claim 26, Ganesan et al, as modified by Lee et al, Lee et al discloses the release message comprises at least new Resume ID or I-RNTI, new paging parameters and new NCC (see at least paragraph 97).  
Regarding claim 27, Ganesan et al, as modified by Lee et al, Lee et al discloses the pre-determined condition comprises whether the UE needs to transit from RRC inactive state to RRC connected state, or whether there is RAN paging, or whether the UE performs RAN-based notification area (RNA) update (see at least paragraph 104 and fig. 3).  
Regarding claim 27, Ganesan et al, as modified by Lee et al, Lee et al discloses the pre-determined condition comprises whether the UE needs to transit from RRC inactive state to RRC connected state, or whether there is RAN paging, or whether the UE performs RAN-based notification area (RNA) update (see at least paragraph 104 and fig. 3).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Chou et al (US Pat. Pub. No. 2018/0139778) directed toward data packet delivery in RRC inactive state.
Park et al (US Pat. Pub. No. 2018/0270895) directed towards network notification area update failure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.